 
Exhibit 10.4


FIFTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIFTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 9th day of July, 2008 by and between ACURA PHARMACEUTICALS, INC., a New
York corporation (the “Corporation”), with offices at 616 N. North Court, Suite
120, Palatine, Illinois 60067 and PETER A. CLEMENS (the “Employee”).


RECITALS


A.  
The Corporation and the Employee executed an Executive Employment Agreement
dated as of March 10, 1998, as amended (as amended, the “Employment Agreement”).



B.  
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1. Section 8.4 of the Employment Agreement is hereby amended to add the
following two sentences at the end of such Section to read as follows:


“With respect to other Sections of this Agreement, termination “Without Cause”
shall also mean a termination of the Employee’s employment with the Corporation
following notice by the Corporation to the Employee to not renew this Agreement
pursuant to Section 2. In such case, in the absence of the Employee’s prior
termination of this Agreement for Good Reason pursuant to Section 8.5, the
effective date of such termination shall be the expiration of the Term.”


2. Section 8.5 of the Employment Agreement is hereby amended by deleting clause
(v) in the definition of “Good Reason” and replacing same with the following:


“(v) the failure of the Corporation to obtain the agreement, in a form
reasonably satisfactory to Employee, from any successor to the Corporation to
assume and agree to perform this Agreement or (vi) notice by the Corporation to
the Employee to not renew this Agreement pursuant to Section 2.”


3. Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.


4. This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

 
 
ACURA PHARMACEUTICALS, INC.
 
 
 
 
 
By: /s/ Andrew D. Reddick            
 
 
Name: Andrew D. Reddick
 
 
Title: President and
 
 
          Chief Executive Officer
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
By: /s/ Peter A. Clemens              
 
 
Peter A. Clemens



2

--------------------------------------------------------------------------------

